Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 10, 2017

The Court of Appeals hereby passes the following order:

A17A1175. ADA STREET, LLC v. DONNA WHITENER et al.

        After the Blue Ridge City Council denied the rezoning application of ADA
Street, LLC (“ADA Street”), ADA Street filed in the superior court an appeal and
complaint in equity, seeking to have the zoning decision set aside and seeking
damages. The superior court denied or dismissed all of ADA Street’s claims for
relief, and ADA Street filed this direct appeal. The appellees have filed a motion to
dismiss the appeal.
        We lack jurisdiction. A zoning decision made by a local government
constitutes the action of a local administrative agency within the meaning of OCGA
§ 5-6-35 (a) (1), and an appeal from a superior court decision reviewing the local
administrative agency’s decision must come by way of an application for
discretionary appeal. Fulton County v. Congregation of Anshei Chesed, 275 Ga. 856,
857 (1) (572 SE2d 530) (2002); Trend Development Corp. v. Douglas County, 259
Ga. 425, 425-426 (1) (383 SE2d 123) (1989).
        ADA Street’s failure to file an application for discretionary appeal deprives this
Court of jurisdiction over this appeal. Accordingly, the appellees’ motion to dismiss
the appeal is hereby GRANTED, and this appeal is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/10/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.